



EXHIBIT 10.8


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2016


Summary of Compensation for
Directors of Peoples Bancorp Inc.




The Compensation Committee believes the combination of cash and equity-based
compensation (in the form of common shares) in its director compensation model
promotes independent decision-making on the part of directors as the common
shares have immediate value, unlike stock options or similar forms of
equity-based awards. In 2016, prior to April 1, 2016, the directors, other than
Mr. Sulerzyski, received a quarterly fee of $3,800 for their services, paid in
the form of the number of common shares with an equivalent fair market value at
the time of payment. In addition, prior to April 1, 2016, directors, other than
Mr. Sulerzyski, received compensation of $1,250 for each in-person Board meeting
attended, paid $750 in cash and $500 in the form of the number of common shares
with equivalent fair market value at the time of payment, with the common share
payment being paid quarterly. On April 28, 2016, the Compensation Committee
recommended and the Board approved replacing the quarterly fee and the per
meeting fees with an annual retainer of $44,800 paid quarterly to each director,
other than Mr. Sulerzyski. The annual retainer is paid 60% in cash and 40% in
the form of the number of common shares with equivalent fair market value at the
time of payment. The change became effective April 28, 2016 retroactive to April
1, 2016.
In 2016, prior to April 1, 2016, directors were also compensated for each Board
committee meeting they attended: (i) the fee paid to members of the Governance
and Nominating Committee was $300 for each committee meeting attended; and (ii)
the fee paid to members of the Audit Committee, members of the Compensation
Committee, and members of the Risk Committee was $600 for each committee meeting
attended. Beginning April 1, 2016, directors serving on Board committees have
not been paid per-meeting fees for attending committee meetings. In addition to
the per meeting fees, prior to April 1, 2016, the chairs of the Audit,
Compensation, Governance and Nominating, and Risk Committees each received a
quarterly cash fee of $1,250. On April 28, 2016, the Compensation Committee
recommended and the Board approved replacing the quarterly cash fee paid to
committee chairs with an annual retainer of $5,000 paid quarterly to the chairs
of the Audit, Compensation, Governance and Nominating and Risk Committees. The
annual retainer is paid 60% in cash and 40% in the form of the number of common
shares with equivalent fair market value at the time of payment. The change
became effective April 28, 2016 retroactive to April 1, 2016.
In 2016, prior to April 1, 2016, the Chairman of the Board received a quarterly
cash fee of $5,000. On April 28, 2016, the Compensation Committee recommended
and the Board approved replacing the quarterly cash fee paid to the Chairman of
the Board with an annual retainer of $20,000 paid quarterly, paid 60% in cash
and 40% in the form of the number of common shares with equivalent fair market
value at the time of payment. The change became effective April 28, 2016
retroactive to April 1, 2016.
All directors of Peoples are also directors of Peoples Bank. Directors receive
compensation for their service as Peoples Bank directors in addition to the
compensation received for their service as directors of Peoples. In 2016, prior
to April 1, 2016, each director of Peoples, other than Mr. Sulerzyski, received
the following cash compensation for his or her service as a director of Peoples
Bank: (i) a $500 fee paid for each regular meeting attended; (ii) a $300 fee
paid to members of the Information Technology Committee, members of the Asset
Liability Management and Investment Committee, and members of the Executive
Committee for each committee meeting attended; (iii) a $600 fee paid to members
of the Loan Committee for each committee meeting attended; and (iv) a $300
quarterly retainer paid to members of the Trust Committee. On April 28, 2016,
the Compensation Committee recommended and the Board approved replacing the per
meeting fees for service as a director of Peoples Bank with an annual retainer
of $11,200 paid quarterly to each director, other than Mr. Sulerzyski, with 60%
paid in cash and 40% paid in the form of the number of common shares with
equivalent fair market value at the time of payment. The change became effective
April 28, 2016 retroactive to April 1, 2016.
Mr. Sulerzyski received no compensation as a director of Peoples or Peoples Bank
during 2016.
Directors who travel a distance of 50 miles or more to attend a Board or Board
committee meeting of Peoples or Peoples Bank receive a $150 travel fee. A single
travel fee of $150 is paid for multiple meetings occurring on the same day.
Directors who travel a distance of 500 miles or more (round trip) to attend a
Board or committee meeting will be reimbursed for the actual cost of reasonable
travel expenses including coach class airfare, car rental, and other usual and
customary travel expense in lieu of the $150 fee. Directors who stay overnight
to attend a meeting are reimbursed for the actual cost of their overnight
accommodations. Peoples believes these fees and reimbursements are reasonable
and partially offset travel expenses incurred by those directors living outside
the Marietta, Ohio area, where Board and Board committee meetings are typically
held.





